 


110 HR 897 IH: Iraq and Afghanistan Contractor Sunshine Act
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 897 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Ms. Schakowsky (for herself, Mr. Price of North Carolina, Mr. Wexler, Mr. Frank of Massachusetts, Mr. McGovern, Mr. Payne, Ms. Corrine Brown of Florida, Mr. Brady of Pennsylvania, Mr. Stark, Ms. Shea-Porter, Mr. Johnson of Georgia, Mr. Cohen, Ms. Woolsey, Mr. Hare, Mr. Ellison, Mrs. Maloney of New York, Mr. Cummings, Mr. Fattah, Mr. Grijalva, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Secretary of Defense, Secretary of State, Secretary of the Interior, and the Administrator of the United States Agency for International Development to provide to Congress copies and descriptions of contracts and task orders in excess of $5,000,000 for work to be performed in Iraq and Afghanistan. 
 
 
1.Short titleThis Act may be cited as the Iraq and Afghanistan Contractor Sunshine Act. 
2.Requirement to provide to Congress copies and descriptions of contracts and task orders in excess of $5,000,000 for work to be performed in Iraq and Afghanistan 
(a)Monthly Requirement regarding New Contracts and Task OrdersEach month, the Secretary of Defense, the Secretary of State, the Secretary of the Interior, and the Administrator of the United States Agency for International Development shall provide to the chairman and to the ranking minority member of each of the committees of Congress specified in subsection (c) a copy of, and a description of the work to be performed under, each new contract, and each new task order issued under an existing contract, in an amount greater than $5,000,000 entered into by the Department of Defense, the Department of State, the Department of the Interior, and the Agency for International Development, respectively, during the preceding month for work to be performed in Iraq and Afghanistan. 
(b)Requirement Regarding Contracts and Task Orders Before EnactmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of State, the Secretary of the Interior, and the Administrator of the United States Agency for International Development shall provide to the chairman and to the ranking minority member of each of the committees of Congress specified in subsection (c) a copy of, and a description of the work performed or to be performed under, each contract, and each task order issued under an existing contract, in an amount greater than $5,000,000 entered into by the Department of Defense, the Department of State, the Department of the Interior, and the Agency for International Development, respectively, during the period beginning October 1, 2001, and ending on the last day of the month during which this Act is enacted for work to be performed in Iraq and Afghanistan. 
(c)CommitteesThe committees referred to in subsections (a) and (b) are the following: 
(1)The Committees on Armed Services, Oversight and Government Reform, Appropriations, and Foreign Affairs of the House of Representatives. 
(2)The Committees on Armed Services, Homeland Security and Governmental Affairs, Appropriations, and Foreign Relations of the Senate. 
(d)Form of submissionsThe copies and descriptions required by subsections (a) and (b) shall be submitted in unclassified form but may contain a classified annex. 
3.Reports on Iraq and Afghanistan contractsThe Secretary of Defense, the Secretary of State, the Secretary of the Interior, and the Administrator of the United States Agency for International Development shall each submit to Congress a report not later than 60 days after the date of the enactment of this Act that contains the following information: 
(1)The number of persons performing work in Iraq and Afghanistan under contracts (and subcontracts at any tier) entered into by Department of Defense, the Department of State, the Department of the Interior, and the United States Agency for International Development, respectively. 
(2)The total cost of such contracts. 
(3)The total number of persons who have been wounded or killed in performing work under such contracts. 
(4)A description of laws that have been broken in the performance of such contracts, including laws of Iraq and Afghanistan, international law, and Federal law.  
(5)A description of the disciplinary actions that have been taken against persons performing work under such contracts by the contractor, the United States Government, or the Government of Iraq or Afghanistan.  
 
